NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KATHRYN MARIE JONES,                            No. 19-16800

                Plaintiff-Appellant,            D.C. No. 2:14-cv-00383-SPL

 v.
                                                MEMORANDUM*
MEDTRONIC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Kathryn Marie Jones appeals pro se from the district court’s judgment

dismissing her diversity action alleging products liability claims under Arizona

law. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011)



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6)); Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th Cir. 2008) (dismissal

for lack of personal jurisdiction). We affirm.

       The district court properly dismissed defendants Medtronic Sofamor Danek

USA Incorporated and Medtronic PLC because Jones failed to allege facts

sufficient to establish that these defendants had continuous and systematic contacts

with Arizona to establish general personal jurisdiction, or sufficient claim-related

contacts with Arizona to provide the court with specific personal jurisdiction over

defendants. See CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1074-76

(9th Cir. 2011) (discussing requirements for general and specific personal

jurisdiction).

       The district court properly dismissed Jones’s claim for failure to warn

because Jones failed to allege facts sufficient to show that the warning labels

pertaining to the devices used during her surgery contained informational defects.

See Watts v. Medicis Pharm. Corp., 365 P.3d 944, 948 (Ariz. 2016) (a defendant

may be held liable for failure to warn “based on informational defects

encompassing instructions and warnings that render a product defective and

unreasonably dangerous” (citation and quotation marks omitted)).

       The district court properly dismissed Jones’s claims for design and

manufacturing defect because Jones failed to allege facts sufficient to show a


                                          2                                      19-16800
manufacturing or design defect. See Stilwell v. Smith & Nephew, Inc., 482 F.3d

1187, 1194 (9th Cir. 2007) (setting forth tests for defectively designed product

under Arizona law); Gomulka v. Yavapai Mach. & Auto Parts, Inc., 745 P.2d 986,

988-89 (Ariz. Ct. App. 1987) (setting forth test for defectively manufactured

product under Arizona law).

       The district court properly dismissed Jones’s claims for adulteration and

misbranding because Jones failed to allege facts sufficient to state a plausible

claim. See Ariz. Rev. Stat. §§ 32-1965, 32-1966, 32-1967; Hebbe v. Pliler, 627

F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be construed

liberally, a plaintiff must present factual allegations sufficient to state a plausible

claim for relief).

       The district court did not abuse its discretion by dismissing Jones’s first

amended complaint without further leave to amend because amendment would

have been futile. See Cervantes, 656 F.3d at 1041 (setting forth standard of review

and explaining that dismissal without leave to amend is proper when amendment

would be futile).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                            3                                     19-16800